DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,363,024. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in the claims of U.S. Patent No. 10,363,024. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
For instance, the limitations of claim 1 are found in claim 1 of U.S. Patent No. 10,363,024 with the difference that the trocar in claim 1 of U.S. Patent No. 10,363,024 is the same as the push rod in the instant application. 
Furthermore, the claimed limitations of claims 2-3 are found in claims 2 and 1 of U.S. Patent No. 10,363,024, respectively. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 7 recites the limitation "depth step".  There is insufficient antecedent basis for this limitation in the claim.
It appears to the examiner that the claim should say “depth stop” and will be interpreted in that manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (2008/0140092) in view of Coleman (5,591,207).
Stone discloses the following claimed limitations:
Claim 1: A system for repairing a soft tissue, comprising: a first implant (150a, 600a) (Fig. 15a and 26a); a second implant (150b, 600b) (Fig. 15a and 26a); a flexible strand (350, 680) (Fig. 15a and 26a) connecting the first implant and the second implant (Fig. 15a and 26a); a sliding knot (356, 686) (Fig. 15a and 26a) in the flexible strand that is adjustable for reducing a length of the flexible strand that is located between the first implant and the second implant (Fig. 15a and 26a, [0025], [0065-70]); and a delivery system (entire system seen in Fig. 15b, entire system seen in Fig. 26b) for implanting the first implant and the second implant into the soft tissue (Fig. 10-15b, 24-26b, and [0065-70]), wherein the delivery system includes: a handle (202) (Fig. 15b and 26b); an elongated shaft (204) (Fig. 15b and 26b) connected to the handle (Fig. 15b and 26b); a push rod assembly (the combination of the two push rods that carry the anchors as seen in Fig. 15b and 26b) movable to carry the first implant and the second implant through the elongated shaft (Fig. 10-15b, 24-26b, and [0065-70]), wherein the push rod assembly includes a first push rod (102a, 650a) and a second push rod (102b, 650b) that are both slidably received within the handle (Fig. 15b and 26b). 
Claim 2: Wherein the first implant is carried by the first push rod (Fig. 10, 15, and 26) and the second implant is carried by the second push rod (Fig. 10, 15, and 26).
Claim 3: Wherein the first push rod is slidable within a first slot (slot that has lumen seen in Fig. 15a in dashed lines which receives the rod as seen in Fig. 15b and 26b) ([0070]) formed in the handle (Fig. 15-15b and 26-26b) and the second push rod is slidable within a second slot (slot that has lumen seen in Fig. 15a in dashed lines which receives the rod as seen in Fig. 15b and 26b) ([0070]) formed in the handle (Fig. 15-15b and 26-26b).
Claim 4: Wherein the first push rod includes a first handle (104a, 652a) (Fig. 15b and 26b) and the second push rod includes a second handle (104b, 652b) (Fig. 15b and 26b), and the first handle and the second handle are separate components from the handle of the delivery system (Fig. 15b and 26b).
Claim 10: wherein the elongated shaft includes a curved tip (Fig. 15a where the sides of the shaft are curved to make the elliptical shape). 
Stone teaches all the claimed limitations discussed above however, Stone does not disclose the depth stop as claimed. 
Coleman discloses an anchor delivery device having a shaft (130), a push rod (100, 200), and a retractable depth stop (120, 204) adjustable between a first position and a second position relative to the handle and the push rod assembly (Fig. 5-10 where the stop can be adjusted by sliding it from one indicia (152, 202) to the next one) (Fig. 5-10 and Col. 6 Line 44-Col. 7 Lines 10), wherein the first position establishes a first insertion depth of the first and second implants and the second position establishes a second, different insertion depth of the first and second implants (where the indicia can mark the location of the insertion depth for each implant needed to be inserted into the body); wherein the depth stop includes a length that extends along a first longitudinal axis that is parallel to a second longitudinal axis of the elongated shaft (Fig. 7-10 where it has a length which would be parallel to the first longitudinal axis of the shaft as seen in Fig. 7); wherein the depth stop includes an extension that extends in a direction away from the handle (204a) (Fig. 7-10 where it would extend away form handle 138 once assembled (Fig. 7)); 
wherein the extension extends along an axis that is parallel to a longitudinal axis of the elongated shaft (Fig. 7-10 where it has a length which would be parallel to the first longitudinal axis of the shaft as seen in Fig. 7); comprising a plurality of depth measurement lines (152). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Stone with depth stop in view of the teachings of Coleman, in order to control the insertion depth of the device and provide greater number of choices of depth penetration by having an adjustable stop (Col. 7 Lines 8-9). 
By providing the adjustable depth stop of Coleman on the device of Stone, the penetration depth can be adjusted for each implant. The combination would disclose the claim limitation of the first handle and the second handle are separate components from both the retractable depth stop and the handle of the delivery system since all components move with respect to each other and can move separately as seen in Fig. 10-15b of Stone and 7-10 of Coleman).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (2008/0140092) in view of Coleman (5,591,207) and further in view of Bhatnagar et al. (8,702,718).
Stone discloses the claimed invention except for the material of the implants being PEEK. Bhatnagar discloses a medical device which can be made of a variety of materials including PEEK (Col. 7 Lines 15-20). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PEEK, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the material device of Stone to another well-known medical material, as taught by Bhatnagar, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (2008/0140092) in view of Coleman (5,591,207) and further in view of Bonutti (5,814,073).
Stone in view of Coleman teaches all the claimed limitations discussed above however, Stone in view of Coleman does not disclose a plurality of depth measurement lines located on a tip of the elongated shaft.  
Bonutti discloses a suture anchor delivery system including a shaft (30) having a plurality of depth measurement lines (76) (Fig. 2) located on a tip of the elongated shaft (Fig. 2 and Col. 4 Lines 19-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Stone with depth measurement indicia on the elongated shaft in view of the teachings of Bonutti, in order to indicate the distance through which the shaft has been inserted into the body tissue (Fig. 2 and Col. 4 Lines 19-30). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art when considered in combination appears to disclose all the claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771